292 Pa. Super. 569 (1981)
433 A.2d 539
Friend et ux., Appellants
v.
Pep Boys et al.
Appeal of the Pep Boys.
Superior Court of Pennsylvania.
Reargument Denied June 12, 1981.
Petition for Allowance of Appeal Denied September 23, 1981.
Argued September 10, 1980.
April 3, 1981.
Charles W. Craven, for appellants (at Nos. 2492 and 130) and for appellees (at No. 131).
Richard I. Torpey, for Friend, appellant (at No. 131) and appellee (at Nos. 2492 and 130).
John W. Frazier, for Joubert, appellee; and Judith B. Reap, submitted a brief on behalf of Levin's, appellee.
Before WICKERSHAM, HOFFMAN and VAN der VOORT, JJ.
Orders affirmed.
WICKERSHAM, J., filed a memorandum dissenting statement.